Motion for writ of error coram nobis denied. Memorandum: Defendant seeks a writ of error coram nobis upon the ground that he was denied the effective assistance of counsel on his appeal from a murder conviction. Specifically, he contends that appellate counsel failed to raise issues concerning the justification defense, use of defendant’s statements at trial, and the effective assistance of counsel at trial. Defendant’s contentions on each of these issues are not supported by the record and are groundless.
Appellate counsel is not required to raise every available argument, regardless of merit (Evitts v Lucey, 469 US 387, *1211394). Defendant’s right to meaningful representation by appellate counsel is satisfied where the attorney undertakes a thorough review of the record and selects the most promising issues for review (see, Jones v Barnes, 463 US 745, 752). That standard was satisfied in this case. Present—Dillon, P. J., Boomer, Balio, Lawton and Davis, JJ.